Status of Claims 
This action is in reply to the Application filed on 10/11/2019.
Claims 1-6 are currently pending and have been examined.

Priority
The current Application claims priority from Foreign Application JP2017-080123, filed 04/13/2017. Therefore, the instant claims receive the effective filing date of 04/13/2017.

Information Disclosure Statement
Information Disclosure Statement received 10/11/2019 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the specification lists “cute and refreshing” as well as “charming and refreshing” but the drawings only show “charming and refreshing”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-6 are directed to a machine. As such, claims 1-6 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

Taking claim 1 as representative, claim 1 recites at least the following limitations:
-indicating at least two keywords simultaneously or sequentially, 

-displaying the selected one or more products.
The above limitations recite the concept of recommending a fragrance product. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions such as, at least, marketing or sales activities. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claim 1 recites an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that representative claim 1 recites additional elements, such as a screen of a user terminal and a database. Although additional elements are recited, claim 1 merely invokes such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Similar to the limitations of Alice, claim 1 merely recites a commonplace business method (i.e. recommending a fragrance product) being applied on a general purpose computer (as supported by Applicant’s specification – “The fragrance product proposal system can be used at home or in a store using a general-purpose computer through a communication medium such as the Internet”) See MPEP 2106.05(f). Furthermore, claim 1 generally links the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to FairWarning v. Iatric Sys.). Likewise, claim 1 specifying that the abstract idea of recommending a fragrance product being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).

Since claim 1 recites an abstract idea and fail to integrate the abstract idea into a practical application, claim 1 is “directed to” an abstract idea (Step 2A: YES).

Returning to representative claim 1, representative claim 1 recites additional elements of a screen of a user terminal and a database. Similar to the discussion above with respect to Prong Two of Step 2A, although additional elements are recited, claim 1 merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claim 1 merely recites the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Sys., claim 1 specifying that the abstract idea of recommending a fragrance product being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this 

Even when considered as an ordered combination, the additional limitations of claim 1 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements "as an ordered combination," and determined that "the computer components ... ‘[a]dd nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, the instant claims simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in the independent claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-6 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-6 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions and concepts performed in the human mind. Dependent claim 4 fails to identify additional elements and as such, is not indicative of integration into a practical application. Dependent claims 2-3 and 5-6 recite additional elements such as the screen. Similar to the analysis of claim 1 above, dependent claims 2-6 merely invoke such additional elements as a tool to perform the abstract idea. Alice/Mayo test, claims 1-6 are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruta et al. (US 2010/0036802 A1), hereinafter Tsuruta.
	Regarding claim 1, Tsuruta discloses a fragrance product proposal system (i.e. [0003]) for proposing a fragrance product to a user, the system implementing: 
-indicating at least two keywords simultaneously or sequentially on a screen of a user terminal (Tsuruta, see at least: “search screen 28 as shown in FIG. 16 is displayed in the search 20 [i.e. a screen of a user terminal]. The search screen 28 includes the test input field 24, the sliders 25 for inputting parameters (attribute value, feature quantity, etc.) [i.e. indicating at least two keywords simultaneously or sequentially on a screen] with numerical values” [0180] and Fig. 16 indicates the parameters being ‘sweet,’ ‘spicy,’ ‘fruity,’ ‘sexy,’ and ‘fresh’ [i.e. indicating at least two keywords]), 
-selecting one or more fragrance products from fragrance products stored in a database based on information input by the user (Tsuruta, see at least: “when the user inputs each item and clicks the search button 27, the search engine 14 in the search server system 10 automatically adjusts the search parameters input by the user…and displays search results in a search target display field 29 in descending order of closeness to the search conditions for the feature parameters [i.e. selecting one or more fragrance products based on information input by the user]” [0184] and “the search system in this embodiment is a system that provides a search target most suitable to a searcher using a search value and searcher information. This search system includes: a search target database 11 that stores information to be searched for [i.e. from fragrance products stored in a database]” [0056]), and 
-displaying the selected one or more products on the screen of the user terminal (Tsuruta, see at least: “when the user inputs each item and clicks the search button 27, the search engine 14 in the search server system 10 automatically adjusts the search parameters input by the user…and displays search results in a search target display field 29 [i.e. displaying the selected one or more products on the screen of the user terminal] in descending order of closeness to the search conditions for the feature parameters” [0184]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta in view of Donovan et al. (US 2003/0014324 A1), hereinafter Donovan.
Regarding claim 2, Tsuruta discloses the fragrance product proposal system of claim 1. Tsuruta further discloses:

Tsuruta does not explicitly disclose the keywords including the item "desired mood."
Donovan, however, teaches providing a customer with fragrances based on the customer responses to inquiry data (i.e. [0038]), including the known technique of keywords including the item "desired mood" (Donovan, see at least: “the individual may be seeking a fragrance that is acceptable in a casual setting as opposed to a very special or more formal setting. The third question relates to the mood that the individual seeks to evoke from others [i.e. keywords including "desired mood"]. For example, the mood that the individual may seek to set is a confident mood, a seductive mood, a feminine mood, a calm mood, or an energized mood” [0075]). This known technique is applicable to the system of Tsuruta as they both share characteristics and capabilities, namely, they are directed to providing a customer with fragrances based on the customer responses to inquiry data.
It would have been recognized that applying the known technique of keywords including the item "desired mood", as taught by Donovan, to the teachings of Tsuruta would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of keywords including the item "desired mood", as taught by Donovan, into the 
Examiner Note: the keywords being labeled as “preference in scent,” “desired self-image” and “desired mood” are nonfunctional descriptive material because they do not affect the processes of the claims, and/or do not create a manipulative difference as they are not used in correspondence with any functionality in any of the subsequent steps claimed. Accordingly, this recitation holds little patentable weight.

Regarding claim 3, Tsuruta in view of Donovan the fragrance product proposal system of claim 2. Tsuruta further discloses:
-wherein when the items corresponding to "preference in scent" are selected, a natural-related keyword, a feminine-related keyword and a sharp-related keyword, are indicated on the screen (Tsuruta, see at least: “manufacturer name, the celebrity who uses the perfume, the release time, the price range, free words and parameters for the instinct based search [i.e. when the items corresponding to "preference in scent" are selected] such as sweetness level, spiciness level [i.e. a sharp-related keyword], fruitiness level, sexiness level [i.e. a feminine-related keyword], freshness level [i.e. a natural-related keyword] are set as search items for search in searcher information database” [0181])
Donovan further teaches providing a customer with fragrances based on the customer responses to inquiry data (i.e. [0038]), including the known technique of indicating related keywords when a keyword is selected (Donovan, see at least: “An exemplary graphical user interface which may be used by the consultant to record such information is shown in FIG. 28. A 2704) as shown, for example, in FIG. 29” [0099]) and 
the known technique of the keyword ‘preference in scent’ including a ‘a tender-related keyword’ (Donovan, see at least: “first preference data are generated which are representative of the customer's expressed preferences with regard to fragrances, e.g., when the fragrance is to be worn and the mood to be evoked ([0099] 2702), and which are intended to be used to identify a heart fragrance as described above with reference to FIG. 23” [0099] and Fig. 28 indicates what type of fragrance would like to be created [i.e. ‘preference in scent’] and the options of ‘modern’ and ‘classic’ [i.e. including a ‘a tender-related keyword’]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tsuruta with Donovan for the reasons identified above with respect to claim 2. 
Examiner Note: the keyword being labeled as “preference in scent” is nonfunctional descriptive material because it does not affect the processes of the claims, and/or do not create a manipulative difference as it is not used in correspondence with any functionality in any of the subsequent steps claimed. Accordingly, this recitation holds little patentable weight.

Regarding claim 4, Tsuruta in view of Donovan the fragrance product proposal system of claim 3. Tsuruta further discloses:
-wherein the natural-related keyword is one of "unaffected", "clear" and "neat", the feminine-related keyword is one of "mature", "glamorous", and "sexy", the sharp-related keyword is one of "sharp" and "cool" (Tsuruta, see at least: “manufacturer name, the celebrity who uses the perfume, the release time, the price range, free words and parameters for the 
Donovan further teaches providing a customer with fragrances based on the customer responses to inquiry data (i.e. [0038]), including the known technique of the tender-related keyword is one of "mild", "gentle", and "polished" (Donovan, see at least: “An exemplary graphical user interface which may be used by the consultant to record such information is shown in FIG. 28. A number of options for heart fragrances corresponding to the first preference data are then presented to the customer for selection of a heart fragrance (2704) as shown, for example, in FIG. 29. The heart fragrance is then selected by the customer” [0099] and Fig. 28 indicates what type of fragrance would like to be created and the options of ‘modern’ and ‘classic’ [i.e. a tender-related keyword] and after the selection of ‘classic’ the corresponding Fig. 29 would include descriptions of scenes corresponding to it such as ‘larissa lift floral’ [i.e. tender-related keyword is one of "mild", "gentle", and "polished"]. Examiner notes that if classic is selected the corresponding options would be considered “polished”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tsuruta with Donovan for the reasons identified above with respect to claim 2.
Examiner Note: the natural-related keywords being labeled as "unaffected", "clear" and "neat", the feminine-related keywords being labeled as "mature", "glamorous", and "sexy", the sharp-related keywords being labeled as "sharp" and "cool", and the tender-related keywords being labeled as "mild", "gentle", and "polished" are nonfunctional descriptive material because 

Regarding claim 5, Tsuruta in view of Donovan the fragrance product proposal system of claim 2. Tsuruta further discloses:
-wherein the item "desired self-image" is selected (Tsuruta, see at least: “manufacturer name, the celebrity who uses the perfume [i.e. the item "desired self-image" is selected], the release time, the price range, free words and parameters for the instinct based search such as sweetness level, spiciness level, fruitiness level, sexiness level, freshness level are set as search items for search in searcher information database” [0181]).
Donovan further teaches providing a customer with fragrances based on the customer responses to inquiry data (i.e. [0038]), including the known technique of, when the item "desired self-image" is selected, "fresh and active", "charming and refreshing", "cute and charming", "smart and intelligent", "orthodox beauty", "mild and gentle", "cool and sharp", "calm and mature", and "gentle and womanly" are indicated as the keywords on the screen (Donovan, see at least: “An exemplary graphical user interface for recording such information, e.g., a fantasy location to be evoked [i.e. when the item "desired self-image" is selected], is shown in FIG. 30. The customer is then presented with a number of options for soul fragrances which correspond to the elicited information (2710)” [0100] and Fig. 31-32 indicating the options of ‘vanilla cream,’ [i.e. "cute and charming" and "gentle and womanly"] ‘soft woods,’ [i.e. "mild and gentle"] ‘mystic white flower,’ [i.e. "smart and intelligent"] ‘ocean mist,’ [i.e. "charming and refreshing"] ‘arctic energy,’ [i.e. "fresh and active" and "cool and sharp"] and ‘morning bloom’ [i.e. "calm 
Examiner Note: the item being labeled “desired self-image” and the indicated keywords being labeled as "fresh and active", "charming and refreshing", "cute and charming", "smart and intelligent", "orthodox beauty", "mild and gentle", "cool and sharp", "calm and mature", and "gentle and womanly" are nonfunctional descriptive material because they do not affect the processes of the claims, and/or do not create a manipulative difference as they are not used in correspondence with any functionality in any of the subsequent steps claimed. Accordingly, this recitation holds little patentable weight.

Regarding claim 6, Tsuruta in view of Donovan the fragrance product proposal system of claim 2. Tsuruta further discloses:
Donovan further teaches providing a customer with fragrances based on the customer responses to inquiry data (i.e. [0038]), including the known technique of, wherein when the item "desired mood" is selected, "energized" and "relaxed" are indicated as the keywords on the screen (Donovan, see at least: “the individual may be seeking a fragrance that is acceptable in a casual setting as opposed to a very special or more formal setting. The third question relates to the mood that the individual seeks to evoke from others [i.e. when the item "desired mood" is selected]. For example, the mood that the individual may seek to set is a confident mood, a seductive mood, a feminine mood, a calm mood, or an energized mood [i.e. "energized" and "relaxed" are indicated as the keywords on the screen]” [0075]). It would have been obvious to 
Examiner Note: the item being labeled “desired mood” and the indicated keywords being labeled as "energized" and "relaxed" are nonfunctional descriptive material because they do not affect the processes of the claims, and/or do not create a manipulative difference as they are not used in correspondence with any functionality in any of the subsequent steps claimed. Accordingly, this recitation holds little patentable weight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Pai et al. (US 2018/0276732 A1) teaches selecting preferences for beauty product recommendations.
-Bannai et al. (US 2005/0278224 A1) teaches providing perfumes based on a user’s feelings such as “desire to be relaxed.”   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE E WEINER/            Examiner, Art Unit 3684